PER CURIAM
Wife appeals a judgment of dissolution and husband cross-appeals. On de novo review, we affirm the judgment with one exception. The parties agree that, for federal income tax purposes, paragraph 7 of the judgment respecting spousal support should include a provision to the effect that spousal support end on the death of husband.1
Remanded for modification to include provision in paragraph 7 that spousal support end on the death of petitioner, otherwise affirmed. No costs to either party

 In drafting a judgment of dissolution, practitioners and judges should be aware of the definition of “alimony” in the Tax Reform Act of 1984, 26 USC § 71. Compliance with this definition may be necessary for federal income tax purposes.